Citation Nr: 1033682	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella with mild degenerative joint disease, left 
knee.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran served on active duty from October 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Board previously remanded this matter in October 2009.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability is manifested by flexion 
ranging from 120 to 140 degrees and by full extension; 
examination findings reflect moderate instability and arthritis 
of the knee.  


CONCLUSION OF LAW

The criteria for a separate 20 percent evaluation for moderate 
instability of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Veteran has appealed the initial rating assigned following a 
grant of service connection for his left knee disability.    In a 
February 2003 letter, the RO provided the Veteran with notice of 
the information and evidence required to substantiate his claim 
for service connection for a left knee disability.  The letter 
advised the Veteran of the information and evidence VA would 
obtain on his behalf.  He was informed what information he should 
submit in support of his claim.  The notice was provided prior to 
the rating decision on appeal.  The letter did not include notice 
of how disability ratings and effective dates are determined. 
Such notice was provided in an October 2008 letter.  

The Veteran has appealed the initial rating assigned following a 
grant of service connection.  The RO did not provide the Veteran 
with additional notice of the evidence required to substantiate 
his claim for a higher initial rating.  In Dingess, the Court 
held that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  Rather, the RO must issue a Statement of 
the Case (SOC).  Id. The RO issued an SOC in August 2004 which 
advised the Veteran of the pertinent laws and regulations and the 
reasons for the decision.  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has had 
several VA examinations.    

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II. Analysis of Claim

A.  Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The degree 
of impairment resulting from a disability is a factual 
determination in which the Board must focus on the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code are 
to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  See 38 
C.F.R. § 4.45.  The Court has held that the Board must determine 
whether there is evidence of weakened movement, excess 
fatigability, incoordination, or functional loss due to pain on 
use or flare-ups when the joint in question is used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

The RO assigned an initial evaluation of 10 percent for the 
Veteran's right knee disability according to Diagnostic Codes 
5003 and 5260.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings is to be evaluated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, an 
evaluation of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of two or more major joints or two or 
more minor joint groups, with occasional incapacitating episodes.  
38 C.F.R. § 4.71a, DC 5003 (2009).

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 
percent evaluation is assignable when flexion is limited to 45 
degrees.  A 20 percent evaluation is assignable where flexion is 
limited to 30 degrees, and an evaluation of 30 percent is 
assignable when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).

Ankylosis is rated according to Diagnostic Code 5256.  Ratings of 
30 to 60 percent are assignable for ankylosis of the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2009). 

Diagnostic Code 5257 pertains to recurrent subluxation or lateral 
instability.  A 10 percent evaluation is assignable for slight 
recurrent subluxation or lateral instability. A 20 percent 
evaluation is assignable for moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is provided for 
severe recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257 (2009).

Diagnostic Code 5261 applies to limitation of extension of the 
leg.  A 20 percent evaluation is assignable for extension limited 
to 15 degrees.  A 30 percent evaluation is assignable for 
extension limited to 20 degrees.  A 40 percent evaluation is 
assignable for extension limited to 30 degrees, and a 50 percent 
evaluation is assignable when extension is limited to 50 degrees.  
See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2009).

The Board notes that full range of motion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

VA's General Counsel has issued several opinions regarding 
evaluation of knee disabilities.  In VAOPGCPREC 23-97, the VA 
General Counsel held that a veteran who has arthritis and 
instability of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257, provided that a separate rating is based 
upon additional disability. VAOPGCPREC 23-97 (July 1, 1997).  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also X- ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98 (Aug. 14, 1998).

The General Counsel has also directed that separate ratings also 
are available if a particular knee condition causes both the 
limitation of extension and limitation of flexion of the same 
joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).  Specifically, where a 
veteran has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 
2004).

B.  Analysis

In a May 2003 rating decision, the RO granted service connection 
for ligamentous strain and laxity, left knee and assigned a 10 
percent evaluation pursuant to Diagnostic Code 5257.  The RO 
assigned the evaluation based upon the VA examination findings 
which demonstrated mild laxity of the medial collateral ligament.  
The Veteran has expressed disagreement with the initial rating 
assigned.  
The Board also notes that service connection for the left knee 
disability was severed in an April 2005 rating decision.  Service 
connection was subsequently restored, and a 10 percent rating was 
assigned pursuant to Diagnostic Code 5003.  

The Veteran contends that the 10 percent rating assigned does not 
accurately reflect the severity of his disability.  In a brief in 
support of his claim submitted in August 2010, the Veteran's 
representative noted that the Veteran experiences constant knee 
pain and giving way.  The Veteran's representative argues that 
separate ratings are warranted for chondromalacia patella and 
instability. 

After a careful review of the record, for reasons set forth 
below, the Board concludes that a separate 20 percent rating is 
assignable for moderate instability of the knee.   

The Veteran had a VA examination in February 2003.  The Veteran 
complained of constant pain in his knees.  There were no flare-
ups of knee pain.  The Veteran reported that he did not use 
braces for the knee and did not take medications.  The 
examination report noted that there was no change of range of 
motion with flare ups.  X-rays showed a normal left knee.  

Upon physical examination, the Veteran had flexion of the knee to 
120 degrees.  There was pain in the knee at the extremes of range 
of motion.  The examiner noted that both knees moved stiffly, 
with easy fatigue.  There was no weakness.  With repetitive 
motion, there was increased stiffness through all movements and 
no change of range of motion.  Drawer and McMurray's signs were 
negative bilaterally.  There was mild laxity of the left knee 
medial collateral ligament.  There was no effusion or crepitus 
and no instability.  The examiner noted that the left knee showed 
no arthritis but had definite ligamentous strain.  

At an April 2004 VA examination, the Veteran reported that both 
knees had gotten worse.  He complained of weakness in his knee.  
He reported that he was unemployed due to his knee problems and 
that his knee problems affected activities of daily living.  

Physical examination revealed range of motion of the left knee to 
120 degrees.  Lachman's sign was positive.  There was moderate 
lateral and collateral ligament laxity.  The medial collateral 
ligaments were moderately lax in the left knee.  The examiner 
noted negative McMurray's but stated that this was difficult to 
test because there was guarding due to pain.  With repetitive 
motion, there was moderate to severe pain with all degrees of 
movement and marked guarding which prevented the examiner from 
accurately testing the range of motion.  There was 4/5 strength, 
moderate stiffness, mild to moderate incoordination because of 
ligament laxity and easy fatigue.  The examiner indicated that 
the primary limiting factor was pain.  Assessment was ligamentous 
strain and laxity of the left knee.  

In April 2007, the Veteran testified at a hearing before a VA 
decision review officer.  The Veteran testified that he had pain 
and popping in the left knee.  

At a November 2007 VA examination, the Veteran complained of knee 
pain that had gotten progressively worse.  Physical examination 
of the left knee revealed extension to 0 degrees and flexion to 
140 degrees.  The examiner noted no additional loss of motion on 
repetitive use. 

VA physical therapy records dated in September 2008 noted 
complaints of chronic knee pain and buckling of the knees.

The Veteran had a VA examination in February 2009.  The examiner 
noted that the Veteran had an antalgic gait, limping on his left 
leg.  His left knee was in valgus position when he walked.  The 
examination report noted that the Veteran could walk for several 
blocks before stopping because of pain in his feet and pain in 
his knees.  He denied flare-ups, swelling, locking or giving way.  

On physical examination, the Veteran could extend both knees 
completely to zero.  He had flexion to 135 degrees, with pain 
starting at 120 degrees.  There was no fluid in the knee.  On the 
left knee, the examiner indicated that the medial and lateral 
collateral ligaments were unstable.  The McMurray was negative.  
The Lachman was positive, with clicking and suggestion of lateral 
meniscus tear.  The examiner indicated that five repetitions of 
the knee did not produce fatigue, weakness, lack of endurance of 
any other symptoms.  The examiner diagnosed meniscus tear and 
ligamentous instability left knee.  

The Veteran had a VA examination in January 2010.  The examiner 
noted review of the claims file.  The Veteran complained of pain 
in the left knee.  The Veteran described his knee pain as a "7" 
on a scale of 1 to 10.  The Veteran reported daily flare ups.  He 
reported that flare ups were treated by changing position, 
holding his knee or putting pressure on the knee.  There was no 
history of incapacitating episodes.  The Veteran reported a 
feeling of "giving way" of the knee.  He reported that he fell 
at home in December 2009 while trying to put on a pair of pants.  
He reported that that he stayed off of his knee for a day and 
used a cane for about two weeks after that fall.  The Veteran 
indicated that he stopped working in 2003 because of left knee 
pain.  

On physical examination of the knee, there was moderate 
tenderness on the lateral edge of the patellofemoral joint of the 
left knee.  There was mild tenderness along the medial and 
lateral collateral ligaments and moderate tenderness on the 
surfaces medial and anterolateral joint lines.  There was mild 
tenderness of the lateral collateral ligaments of the left knee 
but not of the right knee.  The examiner indicated that there was 
no swelling.  There was no increased warmth of either knee.  
Range of motion testing revealed flexion to 120 degrees.  The 
examiner noted that there was grimacing associated with flexion.  
Flexion was painful from 90 to 110 degrees.  The examiner 
indicated that there was a five degree loss of motion of the left 
knee due to pain.  The examiner indicated that there was no 
excessive weakness, lack of endurance or incoordination.  The 
examiner noted that pain had the greatest functional impact on 
the knee.  McMurray's testing was negative.  

The examiner stated that, in his impression, the functional 
impairment of the Veteran's left knee was moderately severe.  The 
examiner noted that there was no instability or subluxation noted 
on examination.  An x-ray of the knee noted an impression of 
minimal patellofemoral osteophyte formation but preserved joint 
space without evidence of subluxation.  

The evidence over the appeal period reflects flexion of the knee 
ranging from 120 to 140 degrees.  Examiners have indicated that 
flexion is limited by pain from 90 degrees of flexion.   The 
examination reports reflect normal extension throughout the 
appeal period. 

A higher rating is not warranted under Diagnostic Code 5260, as 
there is no indication that flexion of the knee is limited to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
criteria for a rating in excess of 10 percent under Diagnostic 
Code 5261 are also not met, as there are no findings of extension 
limited to 15 degrees.   The Board has also considered the 
functional impairment associated with pain and repetitive use.  
Even when functional impairment is taken into account, the 
Veteran's left knee disability does not more nearly approximate 
flexion to 30 degrees or extension to 15 degrees.  Accordingly, a 
higher rating is not warranted under Diagnostic Codes 5260 or 
5261.  

The Board finds that a higher rating is not assignable under 
Diagnostic Code 5256, as there is no evidence of ankylosis.

The record in this case reflects that the Veteran's knee 
disability is manifested by arthritis and instability.  As noted 
previously, VA's General Counsel has held that separate ratings 
may be assigned for arthritis and instability of the knee under 
Diagnostic Code 5003 and 5257.  Currently, a 10 percent rating is 
in effect under Diagnostic Code 5003 for chondromalacia patella 
with mild degenerative joint disease, left knee.

The 2004 VA examination described moderate laxity of the knee.  
At the 2009 VA examination, the examiner noted that the medial 
and lateral collateral ligaments were unstable.  The 2010 VA 
examination report stated that instability was not present but 
noted the Veteran's complaints of giving way and a fall in 
December 2009.  The examination findings warrant a separate 
rating for instability of the knee under Diagnostic Code 5257.    

Under Diagnostic Code 5257, a 10 percent rating is assignable for 
slight lateral instability.   A 20 percent rating is assignable 
for moderate instability or subluxation, and a maximum rating of 
30 percent is warranted for severe instability.  In light of the 
moderate laxity noted upon VA examination in 2004, the Board 
concludes that a 20 percent rating is warranted for moderate 
instability of the left knee.  The Board concludes that an 
evaluation in excess of 20 percent is not assignable, as there 
are no findings of severe instability or subluxation.  
Accordingly, a 20 percent rating is granted for moderate 
instability under Diagnostic Code 5257 in addition to the 10 
percent rating presently in effect under Diagnostic Code 5003.  

ORDER

A 20 percent rating is granted for instability, left knee under 
Diagnostic Code 5257, subject to regulations governing the 
payment of monetary benefits.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of Appeals 
for Veterans Claims (Court) held that a claim for a total rating 
based on unemployability due to service- connected disability 
(TDIU), either expressly raised by the Veteran or reasonably 
raised by the record involves an attempt to obtain an appropriate 
rating for a disability and is part of the claim for an increased 
rating.

The Veteran has stated that he is unable to work due to his 
service-connected left knee disability, raising the issue of 
whether a total disability rating based upon individual 
unemployability (TDIU) is warranted.  Hence, the Veteran's claim 
for an increased rating for chondromalacia, left knee, includes 
consideration of whether TDIU is warranted under the provisions 
of 38 C.F.R. §§ 3.340, 3.341, 4.16.

On remand, the Veteran should be provided with appropriate notice 
as to how to substantiate a claim for a TDIU and should be 
afforded a general medical examination.  The examiner should 
render an opinion as to whether it is at least as likely as not 
(50 percent or greater likelihood) that the Veteran's service-
connected disabilities, alone, prevent the Veteran from 
maintaining substantially gainful employment.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice 
letter explaining how to substantiate a claim 
for a TDIU.  

2.  Schedule the Veteran for a VA examination 
to ascertain the effect of his service-
connected disabilities on employability.  The 
claims file should be provided for the 
examiner's review in conjunction with the 
examination.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran's service-
connected disabilities, alone, without 
reference to any non-service-connected 
disabilities, prevent him from maintaining 
substantially gainful employment.  The 
examiner should provide a detailed rationale, 
with references to the record, for the 
opinion.

3.  Following the requested development, 
readjudicate the claim for on whether the 
evidence warrants referral of the Veteran's 
claim for consideration of an extraschedular 
evaluation and the issue of entitlement to a 
TDIU.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


